DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application


	This is a non-final rejection in response to U.S. Patent Application No. 17/644,312 filed on December 14, 2021. This application is a continuation of U.S. Patent Application No. 15/724,069, filed on October 3, 2017, now abandoned.  Claims 1 – 20 are pending and have been examined.                                                                                           

Information Disclosure Statements


The information disclosure statements submitted by the Applicant on December 14, 2021 and July 3, 2022 are in compliance with the provisions of 37 CFR 1.97 and have been reviewed. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 7 are directed to a method. Claims 8 – 14 are directed to a computer system. Claims 15 -20 are directed to one or more non-transitory computer-readable media storing instructions executed by a computer processor.  Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method, executed with a computer processor, comprising: identifying, via the computer processor and based at least in part on first data, a candidate likely to improve a particular technique indicated by the first data, wherein: the first data is captured by a plurality of sensors disposed at different respective vehicles, each vehicle is associated with a different respective user of a plurality of users, and the candidate is a user of the plurality of users; receiving, via the computer processor, second data captured by a subset of the plurality of sensors disposed at a vehicle operated by the candidate; causing, via the computer processor and based at least in part on the second data, a device associated with the candidate to output, in real time, feedback indicative of the particular technique; receiving, via the computer processor, third data captured by the subset of the plurality of sensors during or after output of the feedback; determining, via the computer processor and based on the third data, an improvement in the particular technique; and providing, via the computer processor and based on the improvement, a message to the candidate. The abstract idea recited in Claim 1 is the underlined portion of the claim indicated above. The abstract idea recites identifying a candidate likely to improve a particular driving technique, provide feedback to the candidate based on data relating to his vehicle operation, determine from data if there has been an improvement to the particular driving technique and  provide a message to the candidate based on the improvement which involves commercial interactions and fundamental economic principles including mitigating risk which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 8 and 15 are also abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method, executed with a computer processor, comprising: identifying, via the computer processor and based at least in part on first data, a candidate likely to improve a particular technique indicated by the first data, wherein: the first data is captured by a plurality of sensors disposed at different respective vehicles, each vehicle is associated with a different respective user of a plurality of users, and the candidate is a user of the plurality of users; receiving, via the computer processor, second data captured by a subset of the plurality of sensors disposed at a vehicle operated by the candidate; causing, via the computer processor and based at least in part on the second data, a device associated with the candidate to output, in real time, feedback indicative of the particular technique; receiving, via the computer processor, third data captured by the subset of the plurality of sensors during or after output of the feedback; determining, via the computer processor and based on the third data, an improvement in the particular technique; and providing, via the computer processor and based on the improvement, a message to the candidate. The additional elements recited in Claim 1 are underlined in the claim as indicated above. The additional elements amount to no more than tools and instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application.  The additional elements of Claims 8 and 15 also amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with a computer, processor, memory and software which fail to add significantly more to the abstract idea. 

Dependent claims
Claim 2 (the feedback: is generated based at least in part on personality characteristics of the candidate, and comprises of at least one of haptic feedback, audible feedback, or visible feedback.), Claim 3 (the candidate is identified based on information received from at least one of a GPS sensor, an accelerometer, a speedometer, a brake sensor, and an image sensor), Claim 4 (the candidate is identified based on information received from at least one of a GPS sensor, an accelerometer, a speedometer, a brake sensor, and an image sensor), Claim 5 (the candidate is identified based on at least one of: (i) performing the particular technique by more or less than at least a minimum amount, (ii) performing the particular technique at a substantially consistent rate, (iii) performing the particular technique at a substantially consistent angle, (iv) a following distance, or (vi) results of one or more personality tests, assessments, surveys, or questionnaires), Claims 6 and 20 (prior to causing the device to output the feedback, generating the feedback based on a portion of the first data associated with the candidate), Claims 7 and 14 (determining the improvement in the particular technique comprises: determining a change in one or both of (i) a frequency, or (ii) a number, of behaviors associated with the candidate), Claim 9 (the first data and the second data each comprise data relating to at least one of: speed, acceleration, braking, cornering, or following distance), Claim 10 (the instructions cause the computer system to identify the candidate based on information associated with operation of a vehicle), Claim 11 (the instructions cause the computer system to identify the candidate based on information indicating a use of at least one of a mobile phone, a smart watch, or an on-board computer), Claim 12 (the candidate is identified based at least in part on information indictive of performing the particular technique by an amount greater than a threshold amount), Claims 13 and 16 (the instructions further cause the computer system to, prior to causing the device to output the feedback, generate the feedback based on a portion of the first data associated with the candidate, and wherein the feedback comprises of at least one of haptic feedback, audible feedback, or visible feedback), Claim 17 (the message comprises a percentage discount reduction associated with a base policy cost), Claim 18 (the feedback associated with the particular technique comprises training instructions associated with improving the particular technique) and Claim 19 (identifying the candidate comprises identifying the particular technique being performed by the candidate during rainy weather) further define and add specificity to the abstract idea. Thus, the dependent claims also fail to integrate the abstract idea into a practical application or add significantly more.  

As such, Claims 1- 20 are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed inventio n may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., U.S. Patent Publication No. 2015/0187013 A1 (“Adams 2015”) in view of Craig, Steven C., “Vehicle Telematics: Risk Management at Every Turn”, Risk Management (June 1, 2010), (“Craig”), in further view of Adams et al., U.S. Patent Publication No. 2017/0021764 A1 (“Adams 2017”). 

Claim 1:
Adams 2015 teaches:
A method, executed with a computer processor, comprising: identifying, via the computer processor and based at least in part on first data,  *  *  *  wherein: the first data is captured by a plurality of sensors disposed at different respective vehicles, each vehicle is associated with a different respective user of a plurality of users, and the candidate is a user of the plurality of users; (See Adams 2015, Par 28 (Disclosed herein are processor-executable methods, computing systems and related technologies for an insurance company to determine driver signatures and to determine risk and pricing information based on those driver signatures.), Par. 32 (The driver signature information, determined based on telematics data, may be used to adjust insurance pricing information. For example, based on the usage of each vehicle, the system may adjust the insurance rate, provide a discount, or it may be used to credit or penalize the account. It may be required for all vehicles for a household with high risk drivers.), Fig. 13, Par. 54 (Alternatively, if the driver or vehicle is in a higher risk category, TrueLane® may be required in order to receive or maintain insurance coverage.), Par 40, (The system receives and stores vehicles’ telematics data.))

Adams 2015 does not explicitly expressly disclose, however, Craig teaches:

*  *  *  a candidate likely to improve a particular technique indicated by the first data  (See Craig, Page 1 (Telematics devices offer fleet operators and risk managers insight into driving behaviors, including the ability to recognize good drivers, identify risky drivers who should not be behind the wheel and develop training programs for those who need improvement.), Page 2 (Insurance carriers have employed telematics technology and analytic methods to collect, analyze and convert raw data into practical information and have begun the process of segmenting driving behavior and developing new individual pricing strategies based on actual behavior. Underwriters can price risk more accurately by using previously unavailable information regarding driving habits such as estimated percentage of time traveling at more than 15 mph over the posted speed limit and aggressive acceleration, braking, lane changes or cornering.)(Craig teaches the use of telematics (and processors to process the telematics) to identify high risk drivers from their driving behavior, developing training programs for those drivers who need improvement and monitoring the behavior of aggressive drivers. Identifying a “specific candidate” driver is implicit within the identification high risk drivers, in that they would be identified individually, placed into a training program and monitored. Moreover, as discussed in the claim interpretation section, above, the claim limitations do not disclose parameters that differentiate more consistent high risk driving behavior from less consistent high risk driving behaviors thus all drivers having high risk driving behavior would have a propensity (some more than others) to improve their high risk driving.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Adams 2015 discussed above, a step for identifying a candidate driver likely to improve a particular driving technique, as taught by Craig. Since the claimed invention is merely a combination of old elements, Adams 2015’s system of identifying high risk drivers and providing a safe driving incentive and Craig’s identifying a candidate driver likely to improve a particular driving technique, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. It would be obvious in Adams 2015’s system of identifying high risk drivers and identifying a candidate likely to improve a particular driving technique so as to improve driving safety on the road.

Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
receiving, via the computer processor, second data captured by a subset of the plurality of sensors disposed at a vehicle operated by the candidate; (See Adams 2017, Par 191 (System transmits driver signature information to customer to identify high risk driving behavior and adjust driving.))

causing, via the computer processor and based at least in part on the second data, a device associated with the candidate to output, in real time, feedback indicative of the particular technique; (See Adams 2017, Par. 3 (A system and method configured to monitor use conditions of at least one vehicle and provide feedback to the vehicle to maintain use within certain parameters.), Par 191 (System transmits driver signature information to customer to identify high risk driving behavior and adjust driving.))

receiving, via the computer processor, third data captured by the subset of the plurality of sensors during or after output of the feedback; (See Adams 2017, Par 62 (System receives and stores telematics data … At predetermined or requested intervals the system compares the received telematics data and compares each measured value with the expected value in the initial driver risk profile.))

determining, via the computer processor and based on the third data, an improvement in the particular technique; and (See Adams 2017, Par 62 (Using software based algorithms the system may credit or penalize each driver based on variances from the initial driver expectation profile.))

providing, via the computer processor and based on the improvement, a message to the candidate. (See Adams 2017, Par 157 (System may proactively adjust pricing information based on dropped high risk behavior … the signature associated with a high risk driver improves.))
 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s collecting of updated telematics data on high risk drivers to evaluate driving improvement and modify the high risk driver’s incentive accordingly, as well as to provide feedback to a high risk driver for driving improvement with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated to make driving safer by improving the system to collect follow up telematics data to determine if high risk drivers were indeed driving safer under an incentive, as well as to provide high risk drivers feedback on their driving to help them improve and drive safer and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 2:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 1 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:

wherein the feedback: is generated based at least in part on personality characteristics of the candidate, and comprises of at least one of haptic feedback, audible feedback, or visible feedback. (See Adams 2017, Par 128 (The indirect exposure rating accounts for behavioral patterns that may be correlated with destinations. Personality traits have been associated with the type of sensation seeking behavior that may result in accidents.), Par. 59 (System receives biographical information on the user and uses correlative data based on stored information (including historic driver data associated with each driver, statistical/demographic information, and biographical data) and other actuarial factors to determine a risk assessment.), Par. 3 (The sensor feedback may be used to provide feedback to a driver to adjust driving. This may include audible, visual, and other cues to alert the driver to alter patterns.)))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s utilizing behavioral patterns and personality traits of a driver with Adams 2015’s system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated in making driving safer by evaluating a high risk driver’s operation of a vehicle by collecting telematics data on the vehicle’s acceleration and speed and as such make it obvious to combine Adams 2015 and Adams 2017.
 
Claim 3:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 1 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:

the candidate is identified based on information received from at least one of a GPS sensor, an accelerometer, a speedometer, a brake sensor, and an image sensor.  (See Adams 2017, Par 41 Plurality of sensors to monitor vehicle parameters … accelerometer, speed sensor.))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s  telematics data collection to include sensors to monitor, among other things, vehicle  acceleration and speed with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated in making driving safer by evaluating a high risk driver’s operation of a vehicle by collecting telematics data on the vehicle’s acceleration and speed and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 4:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 1 above.
Adams 2015 further teaches:
the candidate is identified based on information indicative of one or more accidents or tickets. (See Adams 2015, Par 40 (The system receives biographical information and historic driver data regarding the user.))
  
Claim 5:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 1 above.
Adams 2015 does not explicitly expressly disclose, however, Craig teaches:
the candidate is identified based on at least one of: (i) performing the particular technique by more or less than at least a minimum amount, (ii) performing the particular technique at a substantially consistent rate, (iii) performing the particular technique at a substantially consistent angle, (iv) a following distance, or (vi) results of one or more personality tests, assessments, surveys, or questionnaires. (See Craig, Page 1 (Telematics devices offer fleet operators and risk managers insight into driving behaviors, including the ability to recognize good drivers, identify risky drivers who should not be behind the wheel and develop training programs for those who need improvement.), Page 2 (Insurance carriers have employed telematics technology and analytic methods to collect, analyze and convert raw data into practical information and have begun the process of segmenting driving behavior and developing new individual pricing strategies based on actual behavior. Underwriters can price risk more accurately by using previously unavailable information regarding driving habits such as estimated percentage of time traveling at more than 15 mph over the posted speed limit and aggressive acceleration, braking, lane changes or cornering.)(Craig teaches the use of telematics (and processors to process the telematics) to identify high risk drivers from their driving behavior, developing training programs for those drivers who need improvement and monitoring the behavior of aggressive drivers. Identifying a “specific candidate” driver is implicit within the identification high risk drivers, in that they would be identified individually, placed into a training program and monitored. Moreover, as discussed in the claim interpretation section, above, the claim limitations do not disclose parameters that differentiate more consistent high risk driving behavior from less consistent high risk driving behaviors thus all drivers having high risk driving behavior would have a propensity (some more than others) to improve their high risk driving.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Adams 2015 discussed above, a step for identifying a candidate driver likely to improve a particular driving technique, as taught by Craig. Since the claimed invention is merely a combination of old elements, Adams 2015’s system of identifying high risk drivers and providing a safe driving incentive and Craig’s identifying a candidate driver likely to improve a particular driving technique, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. It would be obvious in Adams 2015’s system of identifying high risk drivers and identifying a candidate likely to improve a particular driving technique so as to improve driving safety on the road.

Claim 6:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 1 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
prior to causing the device to output the feedback, generating the feedback based on a portion of the first data associated with the candidate. (See Adams 2017, Par. 3 (A system and method configured to monitor use conditions of at least one vehicle and provide feedback to the vehicle to maintain use within certain parameters.), Par 191 (System transmits driver signature information to customer to identify high risk driving behavior and adjust driving.))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s collecting of updated telematics data on high risk drivers to evaluate driving improvement and modify the high risk driver’s incentive accordingly, as well as to provide feedback to a high risk driver for driving improvement with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated to make driving safer by improving the system to collect follow up telematics data to determine if high risk drivers were indeed driving safer under an incentive, as well as to provide high risk drivers feedback on their driving to help them improve and drive safer and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 7:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 1 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
determining the improvement in the particular technique comprises: determining a change in one or both of (i) a frequency, or (ii) a number, of behaviors associated with the candidate. (See Adams 2017, Par. 157 (The system 100 may further be configured to proactively adjust pricing information based on dropped high risk behavior. For example, if the DPU 170 determines that the amount of impaired, distracted or unregistered driving is below a predetermined threshold, or if the signature associated with a high risk driver improves or is reduced relative to one or more vehicles.))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s collecting of updated telematics data on high risk drivers to evaluate driving improvement and modify the high risk driver’s incentive accordingly, as well as to provide feedback to a high risk driver for driving improvement with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated to make driving safer by improving the system to collect follow up telematics data to determine if high risk drivers were indeed driving safer under an incentive, as well as to provide high risk drivers feedback on their driving to help them improve and drive safer and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 8:
Adams 2015 teaches:
A computer system, comprising: plurality of sensors disposed at different respective vehicles associated with a plurality of users and configured to capture first data associated with the plurality of users; (See Adams 2015, Par 28 (Disclosed herein are processor-executable methods, computing systems and related technologies for an insurance company to determine driver signatures and to determine risk and pricing information based on those driver signatures.), Par. 32 (The driver signature information, determined based on telematics data, may be used to adjust insurance pricing information. For example, based on the usage of each vehicle, the system may adjust the insurance rate, provide a discount, or it may be used to credit or penalize the account. It may be required for all vehicles for a household with high risk drivers.), Fig. 13, Par. 54 (Alternatively, if the driver or vehicle is in a higher risk category, TrueLane® may be required in order to receive or maintain insurance coverage.), Par 40, (The system receives and stores vehicles’ telematics data.))

one or more processors; and (See Adams 2015, Par 28 (Disclosed herein are processor-executable methods, computing systems and related technologies for an insurance company to determine driver signatures and to determine risk and pricing information based on those driver signatures.), Par. 32 (The driver signature information, determined based on telematics data, may be used to adjust insurance pricing information. For example, based on the usage of each vehicle, the system may adjust the insurance rate, provide a discount, or it may be used to credit or penalize the account. It may be required for all vehicles for a household with high risk drivers.), Fig. 13, Par. 54 (Alternatively, if the driver or vehicle is in a higher risk category, TrueLane® may be required in order to receive or maintain insurance coverage.), Par 40, (The system receives and stores vehicles’ telematics data.))

one or more memories storing instructions that, when executed by the one or more processors, cause the computer system to: identify, by the one or more processors and based at least in part on the first data,  *   *   * , wherein: the first data is captured by the plurality of sensors disposed at the different respective vehicles, each vehicle is associated with a different respective user of a plurality of users, and the candidate is a user of the plurality of users; (See Adams 2015, Par 28 (Disclosed herein are processor-executable methods, computing systems and related technologies for an insurance company to determine driver signatures and to determine risk and pricing information based on those driver signatures.), Par. 32 (The driver signature information, determined based on telematics data, may be used to adjust insurance pricing information. For example, based on the usage of each vehicle, the system may adjust the insurance rate, provide a discount, or it may be used to credit or penalize the account. It may be required for all vehicles for a household with high risk drivers.), Fig. 13, Par. 54 (Alternatively, if the driver or vehicle is in a higher risk category, TrueLane® may be required in order to receive or maintain insurance coverage.), Par 40, (The system receives and stores vehicles’ telematics data.))

Adams 2015 does not explicitly expressly disclose, however, Craig teaches:

*  *  *  a candidate likely to improve a particular technique indicated by the first data  (See Craig, Page 1 (Telematics devices offer fleet operators and risk managers insight into driving behaviors, including the ability to recognize good drivers, identify risky drivers who should not be behind the wheel and develop training programs for those who need improvement.), Page 2 (Insurance carriers have employed telematics technology and analytic methods to collect, analyze and convert raw data into practical information and have begun the process of segmenting driving behavior and developing new individual pricing strategies based on actual behavior. Underwriters can price risk more accurately by using previously unavailable information regarding driving habits such as estimated percentage of time traveling at more than 15 mph over the posted speed limit and aggressive acceleration, braking, lane changes or cornering.)(Craig teaches the use of telematics (and processors to process the telematics) to identify high risk drivers from their driving behavior, developing training programs for those drivers who need improvement and monitoring the behavior of aggressive drivers. Identifying a “specific candidate” driver is implicit within the identification high risk drivers, in that they would be identified individually, placed into a training program and monitored. Moreover, as discussed in the claim interpretation section, above, the claim limitations do not disclose parameters that differentiate more consistent high risk driving behavior from less consistent high risk driving behaviors thus all drivers having high risk driving behavior would have a propensity (some more than others) to improve their high risk driving.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Adams 2015 discussed above, a step for identifying a candidate driver likely to improve a particular driving technique, as taught by Craig. Since the claimed invention is merely a combination of old elements, Adams 2015’s system of identifying high risk drivers and providing a safe driving incentive and Craig’s identifying a candidate driver likely to improve a particular driving technique, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. It would be obvious in Adams 2015’s system of identifying high risk drivers and identifying a candidate likely to improve a particular driving technique so as to improve driving safety on the road.

Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
capture, by a subset of the plurality of sensors disposed at a vehicle operated by the candidate, second data; (See Adams 2017, Par 62 (System receives and stores telematics data … At predetermined or requested intervals the system compares the received telematics data and compares each measured value with the expected value in the initial driver risk profile.))

cause, by the one or more processors and based at least in part on the second data, a device associated with the candidate to output, in real time, feedback indicative of the particular technique; (See Adams 2017, Par. 3 (A system and method configured to monitor use conditions of at least one vehicle and provide feedback to the vehicle to maintain use within certain parameters.), Par 191 (System transmits driver signature information to customer to identify high risk driving behavior and adjust driving.))

capture, by the subset of the plurality of sensors during or after output of the feedback, third data; (See Adams 2017, Par 62 (System receives and stores telematics data … At predetermined or requested intervals the system compares the received telematics data and compares each measured value with the expected value in the initial driver risk profile.))

determine, by the one or more processors and based on the third data, an improvement in the particular technique; and (See Adams 2017, Par 62 (Using software based algorithms the system may credit or penalize each driver based on variances from the initial driver expectation profile.))

provide, by the one or more processors and based on the improvement, a message to the candidate. (See Adams 2017, Par 157 (System may proactively adjust pricing information based on dropped high risk behavior … the signature associated with a high risk driver improves.))
 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s collecting of updated  telematics data on high risk drivers to evaluate driving improvement and modify the high risk driver’s incentive accordingly, as well as to provide feedback to a high risk driver for driving improvement with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated to make driving safer by improving the system to collect follow up telematics data to determine if high risk drivers were indeed driving safer under an incentive, as well as to provide high risk drivers feedback on their driving to help them improve and drive safer and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 9:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 8 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
the first data and the second data each comprise data relating to at least one of: speed, acceleration, braking, cornering, or following distance. (See Adams 2017, Par 41 Plurality of sensors to monitor vehicle parameters … accelerometer, speed sensor.))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s  telematics data collection to include sensors to monitor, among other things, vehicle  acceleration and speed with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated in making driving safer by evaluating a high risk driver’s operation of a vehicle by collecting telematics data on the vehicle’s acceleration and speed and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 10:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 8 above.
Adams 2015 further teaches:
the instructions cause the computer system to identify the candidate based on information associated with operation of a vehicle. (See Adams 2015, Par 28 (Disclosed herein are processor-executable methods, computing systems and related technologies for an insurance company to determine driver signatures and to determine risk and pricing information based on those driver signatures.), Par. 32 (The driver signature information, determined based on telematics data, may be used to adjust insurance pricing information. For example, based on the usage of each vehicle, the system may adjust the insurance rate, provide a discount, or it may be used to credit or penalize the account. It may be required for all vehicles for a household with high risk drivers.), Fig. 13, Par. 54 (Alternatively, if the driver or vehicle is in a higher risk category, TrueLane® may be required in order to receive or maintain insurance coverage.), Par 40, (The system receives and stores vehicles’ telematics data.))

Claim 11:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 8 above.
Adams 2015 further teaches:
the instructions cause the computer system to identify the candidate based on information indicating a use of at least one of a mobile phone, a smart watch, or an on-board computer.  (See Adams 2015, Pa. 57 (The inside of vehicle 140, may include a plurality of electronics devices that may communicate information to the telematics device. The vehicle 140 may include a microprocessor and memory that may operatively connect to each individual electronic device.))

Claim 12:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 8 above.
Adams 2015 further teaches:
the candidate is identified based at least in part on information indictive of performing the particular technique by an amount greater than a threshold amount. (See Adams 2015, Par. 67 (The DPU 170 may be configured to determine when a braking event occurs. In this example, the DPU 170 may be configured to analyze speed and acceleration information to determine whether a braking event occurred. For example, if the acceleration telematics data is below a threshold, a braking event may be declared.), Par. 74 (If the amount of driving segments that are identified as impaired, distracted or unregistered are above a predetermined
threshold, the RPU 160 may determine that the pricing information should be adjusted.), Par. 75 (If the DPU 170 determines that the amount of impaired, distracted or unregistered driving is below a predetermined threshold, or if the signature associated with a high risk driver improves or is reduced relative to one or more vehicles.))
Claim 13:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 8 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
the instructions further cause the computer system to, prior to causing the device to output the feedback, generate the feedback based on a portion of the first data associated with the candidate, and wherein the feedback comprises of at least one of haptic feedback, audible feedback, or visible feedback. (See Adams 2017, Par 128 (The indirect exposure rating accounts for behavioral patterns that may be correlated with destinations. Personality traits have been associated with the type of sensation seeking behavior that may result in accidents.), Par. 59 (System receives biographical information on the user and uses correlative data based on stored information (including historic driver data associated with each driver, statistical/demographic information, and biographical data) and other actuarial factors to determine a risk assessment.), Par. 3 (The sensor feedback may be used to provide feedback to a driver to adjust driving. This may include audible, visual, and other cues to alert the driver to alter patterns.)))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s utilizing behavioral patterns and personality traits of a driver with Adams 2015’s system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated in making driving safer by evaluating a high risk driver’s operation of a vehicle by collecting telematics data on the vehicle’s acceleration and speed and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 14:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 8 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
the instructions that cause the computer system to determine the improvement in the particular technique further comprise instructions that cause the computer system to: determine a change in one or both of (i) a frequency, or (ii) a number, of behavior associated with the candidate.  (See Adams 2017, Par. 157 (The system 100 may further be configured to proactively adjust pricing information based on dropped high risk behavior. For example, if the DPU 170 determines that the amount of impaired, distracted or unregistered driving is below a predetermined threshold, or if the signature associated with a high risk driver improves or is reduced relative to one or more vehicles.))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s collecting of updated telematics data on high risk drivers to evaluate driving improvement and modify the high risk driver’s incentive accordingly, as well as to provide feedback to a high risk driver for driving improvement with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated to make driving safer by improving the system to collect follow up telematics data to determine if high risk drivers were indeed driving safer under an incentive, as well as to provide high risk drivers feedback on their driving to help them improve and drive safer and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 15:
Adams 2015 teaches:
One or more non-transitory computer-readable media storing instructions that, when executed, cause a computer processor to perform acts comprising: identifying, via the computer processor and based at least in part on first data, 
*  *  * , wherein: the first data is captured by a plurality of sensors disposed at different respective vehicles, each vehicle is associated with a different respective user of a plurality of users, and the candidate is a user of the plurality of users; (See Adams 2015, Par 28 (Disclosed herein are processor-executable methods, computing systems and related technologies for an insurance company to determine driver signatures and to determine risk and pricing information based on those driver signatures.), Par. 32 (The driver signature information, determined based on telematics data, may be used to adjust insurance pricing information. For example, based on the usage of each vehicle, the system may adjust the insurance rate, provide a discount, or it may be used to credit or penalize the account. It may be required for all vehicles for a household with high risk drivers.), Fig. 13, Par. 54 (Alternatively, if the driver or vehicle is in a higher risk category, TrueLane® may be required in order to receive or maintain insurance coverage.), Par 40, (The system receives and stores vehicles’ telematics data.))

Adams 2015 does not explicitly expressly disclose, however, Craig teaches:

*  *  *  a candidate likely to improve a particular technique indicated by the first data  (See Craig, Page 1 (Telematics devices offer fleet operators and risk managers insight into driving behaviors, including the ability to recognize good drivers, identify risky drivers who should not be behind the wheel and develop training programs for those who need improvement.), Page 2 (Insurance carriers have employed telematics technology and analytic methods to collect, analyze and convert raw data into practical information and have begun the process of segmenting driving behavior and developing new individual pricing strategies based on actual behavior. Underwriters can price risk more accurately by using previously unavailable information regarding driving habits such as estimated percentage of time traveling at more than 15 mph over the posted speed limit and aggressive acceleration, braking, lane changes or cornering.)(Craig teaches the use of telematics (and processors to process the telematics) to identify high risk drivers from their driving behavior, developing training programs for those drivers who need improvement and monitoring the behavior of aggressive drivers. Identifying a “specific candidate” driver is implicit within the identification high risk drivers, in that they would be identified individually, placed into a training program and monitored. Moreover, as discussed in the claim interpretation section, above, the claim limitations do not disclose parameters that differentiate more consistent high risk driving behavior from less consistent high risk driving behaviors thus all drivers having high risk driving behavior would have a propensity (some more than others) to improve their high risk driving.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Adams 2015 discussed above, a step for identifying a candidate driver likely to improve a particular driving technique, as taught by Craig. Since the claimed invention is merely a combination of old elements, Adams 2015’s system of identifying high risk drivers and providing a safe driving incentive and Craig’s identifying a candidate driver likely to improve a particular driving technique, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. It would be obvious in Adams 2015’s system of identifying high risk drivers and identifying a candidate likely to improve a particular driving technique so as to improve driving safety on the road.

Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
receiving, via the computer processor, second data captured by a subset of the plurality of sensors disposed at a vehicle operated by the candidate; (See Adams 2017, Par 62 (System receives and stores telematics data … At predetermined or requested intervals the system compares the received telematics data and compares each measured value with the expected value in the initial driver risk profile.), 

causing, via the computer processor and based at least in part on the second data, a device associated with the candidate to output, in real time, feedback indicative of the particular technique; (See Adams 2017, Par. 3 (A system and method configured to monitor use conditions of at least one vehicle and provide feedback to the vehicle to maintain use within certain parameters.), Par 191 (System transmits driver signature information to customer to identify high risk driving behavior and adjust driving.))

receiving, via the computer processor, third data captured by the subset of the plurality of sensors during or after output of the feedback; (See Adams 2017, Par 62 (System receives and stores telematics data … At predetermined or requested intervals the system compares the received telematics data and compares each measured value with the expected value in the initial driver risk profile.), 

determining, via the computer processor and based on the third data, an improvement in the particular technique; and (See Adams 2017, Par 62 (Using software based algorithms the system may credit or penalize each driver based on variances from the initial driver expectation profile.))

providing, via the computer processor and based on the improvement, a message to the candidate. (See Adams 2017, Par 157 (System may proactively adjust pricing information based on dropped high risk behavior … the signature associated with a high risk driver improves.))
 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s collecting of updated  telematics data on high risk drivers to evaluate driving improvement and modify the high risk driver’s incentive accordingly, as well as to provide feedback to a high risk driver for driving improvement with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated to make driving safer by improving the system to collect follow up telematics data to determine if high risk drivers were indeed driving safer under an incentive, as well as to provide high risk drivers feedback on their driving to help them improve and drive safer and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 16:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 15 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
prior to causing the device to output the feedback, generate the feedback based on a portion of the first data associated with the candidate, and wherein the feedback comprises of at least one of haptic feedback, audible feedback, or visible feedback.  (See Adams 2017, Par 128 (The indirect exposure rating accounts for behavioral patterns that may be correlated with destinations. Personality traits have been associated with the type of sensation seeking behavior that may result in accidents.), Par. 59 (System receives biographical information on the user and uses correlative data based on stored information (including historic driver data associated with each driver, statistical/demographic information, and biographical data) and other actuarial factors to determine a risk assessment.), Par. 3 (The sensor feedback may be used to provide feedback to a driver to adjust driving. This may include audible, visual, and other cues to alert the driver to alter patterns.)))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s utilizing behavioral patterns and personality traits of a driver with Adams 2015’s system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated in making driving safer by evaluating a high risk driver’s operation of a vehicle by collecting telematics data on the vehicle’s acceleration and speed and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 17:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 15 above.
Adams 2015 further teaches:
the message comprises a percentage discount reduction associated with a base policy cost. (See Adams 2015, Par. 75 (If the DPU 170 determines that the amount of impaired, distracted or unregistered driving is below a predetermined threshold, or if the signature associated with a high risk driver improves or is reduced relative to one or more vehicles.))
 
Claim 18:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 15 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
the feedback associated with the particular technique comprises training instructions associated with improving the particular technique. (See Adams 2017, Par. 3 (A system and method configured to monitor use conditions of at least one vehicle and provide feedback to the vehicle to maintain use within certain parameters.), Par 191 (System transmits driver signature information to customer to identify high risk driving behavior and adjust driving.))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s collecting of updated  telematics data on high risk drivers to evaluate driving improvement and modify the high risk driver’s incentive accordingly, as well as to provide feedback to a high risk driver for driving improvement with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated to make driving safer by improving the system to collect follow up telematics data to determine if high risk drivers were indeed driving safer under an incentive, as well as to provide high risk drivers feedback on their driving to help them improve and drive safer and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 19:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 15 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
identifying the candidate comprises identifying the particular technique being performed by the candidate during rainy weather. (See Adams 2017, Par. 94 (FIG. 17B shows an example configuration for determining a driver signature based on telematics data that accounts for a seasonality factor. The RPU 160 may incorporate a seasonality factor to compensate for expected changes in driving patterns during different times of year (e.g. different schedules during the school year.) The system 100 may be configured to use additional telematics data, for example, received from third party systems that may include weather data, traffic data, and other relevant data in compensating for seasonality.))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s collecting of updated  telematics data on high risk drivers to evaluate driving improvement and modify the high risk driver’s incentive accordingly, as well as to provide feedback to a high risk driver for driving improvement with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated to make driving safer by improving the system to collect follow up telematics data to determine if high risk drivers were indeed driving safer under an incentive, as well as to provide high risk drivers feedback on their driving to help them improve and drive safer and as such make it obvious to combine Adams 2015 and Adams 2017.

Claim 20:
Adams 2015, Craig and Adams 2017 teach each and every element of Claim 15 above.
Adams 2015 does not expressly disclose, however, Adams 2017 teaches:
prior to causing the device to output the feedback, generating the feedback based on a portion of the first data associated with the candidate. (See Adams 2017, Par. 3 (A system and method configured to monitor use conditions of at least one vehicle and provide feedback to the vehicle to maintain use within certain parameters.), Par 191 (System transmits driver signature information to customer to identify high risk driving behavior and adjust driving.))

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adams 2017’s collecting of updated telematics data on high risk drivers to evaluate driving improvement and modify the high risk driver’s incentive accordingly, as well as to provide feedback to a high risk driver for driving improvement with Adams 2015’s  system of identifying high risk drivers and providing a safe driving incentive. One of ordinary skill in the art at the time would have been motivated to make driving safer by improving the system to collect follow up telematics data to determine if high risk drivers were indeed driving safer under an incentive, as well as to provide high risk drivers feedback on their driving to help them improve and drive safer and as such make it obvious to combine Adams 2015 and Adams 2017.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        11/17/2022